Citation Nr: 0305323	
Decision Date: 03/21/03    Archive Date: 04/03/03

DOCKET NO.  99-13 634A	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for a heart murmur. 
 
2.  Entitlement to an increased rating for postoperative 
residuals of right carpal tunnel syndrome, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from October 1981 until May 
1985.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a November 1998 
rating decision of the Phoenix, Arizona Regional Office (RO) 
which declined to reopen the claim of service connection for 
a heart murmur, and denied a compensable rating for 
postoperative right carpal tunnel syndrome.  During the 
pendency of the appeal, by rating action dated in September 
2002, the zero percent rating for postoperative carpal tunnel 
syndrome was increased to 10 percent, effective from December 
16, 1997.

The veteran was afforded a personal hearing at the RO in July 
1999; the transcript of which is of record.  


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the merits of the claims has been 
accomplished.

2.  By a decision entered in November 1985, the RO denied the 
claim of service connection for a heart murmur; a timely 
appeal was not filed as to this issue.

3.  Evidence received since the November 1985 denial to 
reopen the claim of service connection for a heart murmur is 
cumulative, does not bear directly and substantially upon the 
specific matter under consideration, and is not so 
significant that it must be considered to fairly decide the 
merits of the veteran's claim for service connection for a 
heart murmur.  

4.  Right carpel tunnel syndrome is manifested by subjective 
complaints which include a sensation of tendon pulling, 
numbness, pain and discomfort on use, cramping, inability to 
make a strong fist, and tingling, and fingers locking at 
times.

5.  The objective clinical evidence reflects no more than 
minimal objective carpal tunnel symptoms affecting the right 
wrist, to include a positive Phalen's sign with some 
numbness, a weakly positive Tinel sign with tingling and no 
significant loss of grip strength or manipulation ability of 
the right hand.  


CONCLUSIONS OF LAW

1.  The RO's November 1985 decision denying the veteran's 
claim of service connection for a heart murmur is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2002).

2.  The additional evidence associated with the claims file 
since the RO's November 1985 denial of the claim is not new 
and material, and the criteria to reopen the veteran's claim 
have not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2002).

3.  The criteria for an evaluation in excess of 10 percent 
for postoperative residuals of carpal tunnel syndrome are not 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.124a, Diagnostic Codes 
8515 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to reopen the claim of entitlement to 
service connection for a heart murmur, which the RO initially 
denied in a rating decision dated in November 1985 and was 
not appealed.   The November 1985 decision denying service 
connection is the last final decision regarding this issue.  
38 C.F.R. § 20.1103 (2002).  The appellant most recently 
attempted to reopen her claim of service connection for a 
heart murmur in correspondence to the RO dated in December 
1997.  

Preliminary Matters: Duty to Assist

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West  
2002).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002)).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (West  2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001 (to be codified as amended at 38 C.F.R. § 3.102).  
They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (West  2002); 66 
Fed. Reg. 45,620 (Aug. 29, 2002) (codified at 38 C.F.R. 
§ 3.159(b) (2002)).  In addition, they define the obligation 
of VA with respect to its duty to assist the claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A (West 2002); 66 Fed. 
Reg. 45,620 (Aug. 29, 2002) (codified at 38 C.F.R. § 3.159(c) 
(2002)).

For the reasons explained in more detail, below, the Board 
finds that the passage of the VCAA and implementing 
regulations does not prevent the Board from rendering a 
decision on the issues on appeal, and that all notification 
and development action needed to render a fair decision on 
these claims has been accomplished.  

1.  New and material evidence to reopen the claim for service 
connection for a heart condition.

Pertinent Law and Regulations

In general, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2002).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in or aggravated by 
service.  38 C.F.R. §§ 3.303, 3.306 (2002).  Service 
incurrence will be presumed for certain chronic diseases, 
including cardiovascular-renal disease, if manifest to a 
compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
When disease is shown as chronic in service, or within a 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303 (2002).

Lay or medical evidence, as appropriate, may be used to 
substantiate service incurrence.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

Under pertinent law and VA regulations, as interpreted by the 
Court of Appeals for Veterans Claims (Court), VA may reopen 
and review a claim which has been previously denied if new 
and material evidence is submitted by or on behalf of the 
veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Pursuant to 
38 C.F.R. § 3.156(a), new and material evidence means 
evidence not previously submitted to agency decision- makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Thus, if the newly presented evidence is not "new," the claim 
to reopen must fail and no further analysis of the evidence 
is required.  If new evidence is received, it must be 
"material" in the sense that when considered by itself or in 
connection with evidence previously assembled, it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  If not, the claim to reopen 
fails on that basis and the inquiry ends.  38 C.F.R. § 3.156.  
If the evidence is determined to be both new and material, 
the claim is reopened and evaluated on the merits after 
ensuring that the duty to assist has been fulfilled.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
of the claim on any basis (in this case, the RO's November 
1985 denial of the claim) in determining whether a claim must 
be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Additionally, the Board notes that the regulations 
implementing the VCAA include a revision of 38 C.F.R. § 3.156 
(2002).  The amended regulation, which is effective for 
claims filed on or after August 29, 2001, separately defines 
"new" as not previously submitted and "material" as relating 
to an unestablished fact necessary to substantiate the claim.  
If the evidence is new and material, the question becomes 
whether the evidence raises a reasonable possibility of 
substantiating the claim.  66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001)(codified as amended at 38 C.F.R. § 3.156(a)).  
However, the revised version of 38 C.F.R. § 3.156(a) is only 
applicable to claims filed on or after August 29, 2001.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).  Because the 
petition to reopen in this appeal was received in 1997, the 
Board will apply the version of 38 C.F.R. § 3.156(a) in 
effect prior to August 29, 2001.  That version appears in the 
2001 edition of Title 38 of the Code of Federal Regulations.

Factual Background

The evidence which was of record when the RO initially 
considered the claim of service connection for a heart murmur 
in November 1985 consisted of service medical records which 
showed that upon service discharge examination in May 1985, 
the veteran was noted to have a systolic ejection murmur 2/6.  
An electrocardiogram (EKG) was obtained at that time which 
was not interpreted.  Upon post service VA examination in 
July 1985, it was reported heart rhythm was regular and 
without evidence of murmur or thrills when listening with 
both the diaphragm and the bell, and with the veteran leaning 
forward and in a very quiet room.  An EKG was conducted on 
that occasion which was interpreted as showing sinus 
arrhythmia and minor nonspecific ST-T changes.  It was 
reported that a chest X-Ray disclosed a normal heart.  A 
diagnosis of no murmur found was rendered following 
examination. 

By rating action dated in November 1985, service connection 
for a heart murmur was denied on the basis that no such 
disability was found on examination.  The veteran attempted 
to reopen her claim for service connection for a heart 
condition in correspondence to the RO received in December 
1997.  

The additional evidence associated with the claims file since 
the RO's November 1985 denial of the claim includes duplicate 
active duty and post service medical records.  The veteran 
was afforded a personal hearing at the RO in July 1999 and 
testified that she had been told at the time of service 
discharge that she had a heart murmur, and that this had been 
confirmed post service by her treating physician through 
veterans services.  She stated that because of such, she had 
been advised to take an antibiotic every time she had dental 
work performed.  

The appellant underwent a VA examination in August 1999 
whereupon the heart was found to have regular sinus rhythm.  
Following examination, an impression of history of mitral 
valve prolapse was rendered.  An echocardiogram (ECG) was 
subsequently ordered which was interpreted as normal.  The 
record also contains extensive VA outpatient records dated 
between 2001 and 2002 which reflects no diagnosis of a heart 
murmur or any other type of cardiac disorder.  

Legal Analysis

The evidence available to the RO upon denial of the claim in 
November 1985 reflects that the veteran was noted at service 
discharge to have a heart murmur.  However, when initially 
examined by the VA post service in July 1985, no murmur or 
any other heart condition was detected upon cardiac 
evaluation despite some EKG changes, and service connection 
was appropriately denied on that basis.  Upon her subsequent 
attempt to reopen the claim in December 1997, the report of a 
cardiac examination revealed no evidence of a heart murmur or 
a heart condition upon further diagnostic testing.  The 
extensive VA outpatient clinical records which also became 
associated with the claims folder also disclose no evidence 
of cardiac pathology.  Thus, the additional information 
received since the previous final denial is essentially 
identical to that in evidence at the time of the RO decision 
in November 1985 showing no ratable disorder of the heart.  
As service connection requires a finding of a current 
disability that is related to an injury or disease incurred 
in service, (See Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992), the lack of a showing of a heart disorder on 
examination precludes a finding that the additional evidence 
is material to reopen the claim.  

The Board has also considered the appellant's testimony that 
she has been told by her physician that she currently has a 
cardiac anomaly which she states began in service.  The Board 
points out, however, that any statement of an appellant as to 
what a doctor told her is insufficient to establish a medical 
diagnosis.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).  
There is no evidence of record which definitively shows that 
a trained health care provider has identified or verified 
that the appellant now has a heart disorder of service onset.  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  The only 
evidence of record suggesting that she now has a cardiac 
disorder of service onset has been the appellant's own 
statements and testimony to this effect.  However, as a 
layperson who is untrained in the field of medicine, the 
veteran herself is not competent to provide a medical opinion 
as to this matter.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  As such, her opinion in this matter is not 
considered competent evidence and is not sufficient to reopen 
the claim.  

The Board thus finds that while most of the medical evidence 
which has been received following the final denial on the 
merits is new in the sense that it was not part of the record 
at the time of the November 1985, it is not material.  This 
is because such information does not establish that the 
veteran currently has a ratable heart condition which can be 
linked to service.  Thus, this evidence is not so significant 
that it must be considered to fairly decide the underlying 
claim, and does not reflect any basis for an outcome which 
differs from the prior determination in this regard.  It is 
thus concluded that new and material evidence has not been 
submitted in support of the veteran's claim, and it is 
therefore not reopened.

With respect to the applicability of the Veterans Claims 
Assistance Act of 2000, the Board notes that the Act 
expressly provides that nothing in the Act "shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in section 5108 of this title." Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096 (codified at 38 U.S.C. 
§ 5103A(f) (West  2001)).  Because the veteran has not 
presented new and material evidence to reopen the claim on 
appeal and all pertinent evidence is on file, it does not 
appear that the duty to assist provisions of the Act are 
applicable to this issue.  Moreover, as indicated above, 
because the petition to reopen was filed prior to August 29, 
2001, any duties set forth in the revised version of 38 
C.F.R. § 3.156(a), promulgated pursuant to the Act, are not 
applicable in this appeal.

As the veteran has not fulfilled her threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

2.  Increased rating for right carpel tunnel syndrome.  

The Board finds that all notification and development action 
needed to fairly adjudicate the claim of an increased rating 
for right carpal tunnel syndrome has also been accomplished.  
As evidenced by the March 1999 statement of the case and the 
September 2001 and November 2002 supplemental statements of 
the case, the veteran and her representative have been 
furnished the pertinent laws and regulations governing the 
claim and the reasons for the denial.  The veteran and her 
representative have been given notice of the information and 
evidence needed to substantiate the claim and have been 
afforded opportunities to submit information and evidence.  
The Board finds that all necessary development has been 
accomplished and that RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate the claim currently under 
consideration, to include conducting a personal hearing in 
July 1999, scheduling VA examinations in June 1998 and 
February 2000 and requesting extensive VA outpatient records.  
Significantly, neither the appellant nor her representative 
has indicated, and there is otherwise no indication that 
there exists, any pertinent outstanding evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Therefore, the duty to notify has been met.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159).  .

Under these circumstances, the Board finds that adjudication 
of this claim on appeal poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claim is ready to be considered on the merits.

Pertinent Law and Regulations

Disability evaluations are determined by comparing a 
veteran's current symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
the recent Fenderson decision, the Court noted an important 
distinction between an appeal involving the veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's service-connected post operative right carpel 
tunnel syndrome has been evaluated by analogy under 38 C.F.R. 
§  4.124a, Diagnostic Code 8615 (neuritis of the median 
nerve) since the Rating Schedule does not have a specific 
code for this disorder.  See 38 C.F.R. §§ 4.20. 4.27 (2002).  
Under Diagnostic Code 8615, complete paralysis of the median 
nerve, with the hand inclined to the ulnar side, the index 
and middle fingers more extended than normally, considerable 
atrophy of the muscles of the thenar eminence, the thumb in 
the plane of the hand, pronation incomplete and defective, 
absence of flexion of index finger and feeble flexion of 
middle finger, inability to make a fist, index and middle 
fingers remain extended, cannot flex distal phalanx of thumb, 
defective opposition and abduction of the thumb at right 
angles to palm, flexion of wrist weakened, and pain with 
trophic disturbances, warrants a 70 percent evaluation on the 
major, and 60 percent evaluation on the minor side.

Severe incomplete paralysis warrants a 50 percent evaluation 
of the major, and 40 percent evaluation of the minor side.  
Moderate incomplete paralysis warrants a 30 percent 
evaluation on the major, and a 20 percent evaluation on the 
minor side.  A mild incomplete paralysis warrants a 10 
percent evaluation for both the major and minor side.

The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. 
§ 4.124a.

Additionally, when evaluating musculoskeletal disabilities, 
VA may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which functional loss 
due to limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 
4.45 are to be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

Factual Background and Legal Analysis

Service connection for right carpel tunnel syndrome was 
granted by rating action dated in November 1985 and a 
noncompensable evaluation was assigned.  As noted previously, 
the zero percent rating was increased to 10 percent, 
effective from the date of the claim for an increased rating 
received on December 16, 1997.

The veteran underwent a VA peripheral nerves examination in 
June 1998.  History of right hand dysfunction developing in 
1981 followed by surgery in 1982 while in service was 
rendered.  It was noted that the operation had been highly 
successful, and that she had normal fingering, handling, and 
feeling in her right hand.  Upon physical examination, the 
veteran was noted to have normal right grip strength without 
weakness of the fingers and no sensory deficit.  There was a 
well-healed scar on the right wrist.  The Tinel sign was 
negative, but the Phalen's sign was positive, provoking 
numbness along the course of the median nerve distribution of 
the right hand.  An impression of residuals, status post 
operation, right carpal tunnel syndrome, with normal 
manipulative ability now, was rendered.  The examiner 
commented that despite the positive Phalen test, it was felt 
that an electromyogram (EMG) was not indicated because the 
appellant had had a good surgical result.  

The veteran presented testimony upon personal hearing on 
appeal in July 1999 to the effect that she experienced 
symptoms in the right hand such as a sensation of tendon 
pulling, numbness, pain and discomfort on use, cramping, 
inability to make a strong fist, and tingling, and said her 
fingers locked up on her at times.  She stated that the 
symptoms had increased in severity during the past two years, 
interfered with her job duties, and that she had had to go in 
for cortisone shots for relief of pain.

The appellant underwent a VA examination in February 2000 and 
described having a painful numbness in the hands if she wrote 
continuously for more than 15 to 30 minutes, or if she drove 
a car for a similar period of time.  She also related that 
she also had symptoms if she leaned her head on her hand with 
her wrist extended or hyperextended.  It was reported that 
she described other symptoms when she leaned on the elbow, 
but which were felt to be symptomatic of ulnar nerve 
irritation with paresthesias in her fourth and fifth fingers.  
Examination of the hands disclosed minor scars over both 
wrists from previous carpal tunnel surgery.  The Tinel's sign 
was very weakly positive, bilaterally, with just minimal 
tingling into the hands.  Sensation was intact.  An 
impression of minimal symptoms of carpal tunnel syndrome, 
status post surgery, was rendered in this regard.  EMG 
studies of the wrists were subsequently performed in February 
2000 and were interpreted as showing a normal electrical 
examination.  

Extensive VA outpatient records dated between 2001 and 2002 
reflect treatment for numerous complaints and disorders, but 
no follow-up for right carpal tunnel syndrome is clinically 
demonstrated.  

The Board observes in this instance that although the 
appellant asserts that the symptoms associated with her 
service-connected right carpal tunnel syndrome are more 
severely disabling than reflected by the currently assigned 
disability evaluation, the evidence does not support this 
assessment.  The evidence shows that the veteran has 
complained of symptoms which include numbness, loss of grip 
strength, pain, cramping and/or discomfort on use and 
stiffness.  However, the reports of the VA examinations 
conducted in 1998 and 2000 indicate no more than minimal 
residuals associated with the service-connected right wrist, 
to include a positive Phalen's sign with some numbness, a 
weakly positive Tinel sign with tingling and no significant 
loss of grip strength or manipulation ability of the right 
hand.  An EMG of the right wrist conducted in February 2000 
was entirely within normal limits, and no other significant 
neurological deficit has been detected.  Sensation has been 
reported to intact on each occasion she was examined, and it 
appears that manual dexterity is well preserved.  Moreover, 
there is no indication in the clinic notes that the appellant 
seeks any ongoing treatment or injections for right wrist 
disability, as claimed.  Accordingly, the Board finds that 
the overall evidence does not demonstrate symptomatology 
consistent with more than mild incomplete paralysis of the 
median nerve of the right wrist as contemplated under 
Diagnostic Code 8515.  As such, a rating higher than 10 
percent for carpal tunnel syndrome of the right wrist is not 
warranted.  

Additionally, the Board also finds that the current10 percent 
rating contemplates the veteran's complaints of functional 
loss occasioned by pain and weakness, when considering the 
standards outlined in DeLuca v. Brown, 8 Vet. App. 202 (1995) 
and the provisions of 38 C.F.R. § 4.40 et seq.  
Significantly, the note under the rating schedule for 
peripheral nerves specifically provides that when the 
involvement is wholly sensory, the rating should be for mild, 
or at most, the moderate degree. Here, although the veteran's 
complaints are not entirely sensory, as evidenced by 
subjective complaints of pain and weakness, the overall 
objective evidence has indicated that grip strength is 
patent, and no history of exacerbation of symptomatology or 
flare-ups is clinically indicated.  In view of such, the 
Board is of the opinion that the objective findings and the 
veteran's subjective complaints are contemplated by the 
currently assigned 10 percent rating, and that a higher 
rating is not warranted.

For the foregoing reasons, the claim for an evaluation in 
excess of 10 percent for right carpal tunnel syndrome must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991). 


ORDER

New and material evidence has not been received to reopen the 
claim of service connection for a heart disorder, claimed as 
heart murmur.  

An increased rating for postoperative residuals of carpal 
tunnel syndrome is denied.  



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

